Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 02/09/2022:
Amendment of Claim 1 is acknowledged.
Replacement sheet for Figures 1 and 2 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cade (US 2011/0247302) in view of Fulper (US 2011/0088355) and Funaro (US 2008/0141621).
Regarding Claims 1 to 4:
Cade discloses a capsule closure device for closing two-piece capsules each having a capsule upper portion and a capsule lower portion (Abstract, paragraph 8, apparatus for sealing filled hard shell capsules having coaxial body parts which overlap when telescopically joined, the sealing can surely be considered part of the closing process short of any additional limitation) the capsule closure device comprising: 
a capsule upper portion receiving member having an inner side; (On Figure 5, the opening to receive the capsule can be divided in two sections, the section below surface 29 contacts only the lower portion of the capsule and will be considered the “lower portion receiving member” while the section above the surface 29, where the end of the upper end or cap of the capsule rests will be considered the “capsule upper portion receiving member”);
said capsule upper portion receiving member defining a receiving hole and an introduction hole arranged coaxially relative to said receiving hole (Figure 5, when closed, clamp 21 has an opening at the top that will be considered the “receiving hole” and the opening defined by surface 29 will be considered the “introduction hole” and all of them extend from an outer side of the capsule upper portion receiving member);  
said capsule upper portion receiving member having a support shoulder at said inner side between said receiving hole and said introduction hole; said support shoulder being configured to support the capsule upper portion (Figure 5, paragraph 32, Surface 29 will be considered the support shoulder since it supports the capsule upper portion); and,  
said capsule upper portion receiving member defining at least one ventilation hole at said inner side at said introduction hole (Figures 5 and 6 show holes 25, airing ports 26 and two suction ports 27, that short of any additional limitation can be considered “ventilation holes” and all extend to an outer side of the capsule upper portion).
Cade discloses that the capsules are filled and joined and the capsule lower portion is inserted into the capsule upper portion when closing the individual one of the capsules (Abstract, Paragraphs 6 and 7 and references mentioned on paragraphs 4 and 5), but Cade does not disclose the separation and the rejoining of the capsules upper portion and the capsule lower portion being done on the same device or the ventilation holes being used for a pressure equalization when pulling out and when inserting the capsule lower portion at said inner side at said introduction hole.
Fulper teaches a system to separate caps and bodies of empty capsules (Paragraph 39-43, capsule caps 116/117 and bodies 118), fill the bodies and join the bodies and the caps back together wherein the capsule lower portion is pulled out of the upper capsule portion when 5separating an individual one of the capsules, and the capsule lower portion is inserted into the capsule upper portion when closing the individual one of the capsules, the system comprises a capsule lower portion receiving member to support the lower portion of the capsules while they are getting filled (Figure 2A, Body plate 140 can be considered the capsule lower portion receiving center and Figure 2D, cap plate 120 and closing block 110 can be considered the capsule upper portion receiving member), the upper portion receiving member would include a pressure-relief cavity 127 (paragraph 52) that can be connected to a vacuum to relieve pressure proximal to the location where capsule bodies 118 are coupled to capsule caps 116. This can reduce the likelihood that unwanted pressure will form when capsules are created by coupling capsule bodies 118 and caps 116. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Cade the teachings of Fulper and use the suction ports 27 that Cade already has to provide a vacuum while closing the capsule to reduce the likelihood that unwanted pressure will form when capsules are created by coupling capsule bodies, and to include a capsule lower portion receiving member to support the lower portion of the capsules while they are getting filled.

As discussed above, the modified invention of Cade discloses the invention as claimed
The modified invention of Cade does not disclose one ventilation hole for a pressure equalization when pulling out and when inserting the capsule lower portion at said inner side at said introduction hole.
Funaro teaches a capsule filling machine similar to Fulper that separates the caps and bodies of capsules, fills the bodies and then recouple the bodies and the caps. The machine (Figure 3) includes a concave seat 13a that can be considered a capsule upper portion receiving member connected to a vacuum conduit 16 is used to retain the cap when separating the cap and the body, which can be considered a “pressure equalization” short of any additional limitation.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Cade the teachings of Funaro and use the suction ports 27 to provide a vacuum to retain the cap of the capsule while separating the cap from the capsule body.

Regarding Claim 5:
Cade discloses that the support shoulder has a peripheral inner edge; and, said at least one ventilation hole forms an interruption of said peripheral inner edge (Figure 5, Lacking any additional limitation the end of surface 29 that defines the “introduction hole” can be considered a peripheral, radially inward from the outer surface of the sealing clamps, inner edge and it is “interrupted” by hole 25; also the surface 28 could be considered a peripheral inner edge of the support shoulder and it is interrupted by all the mentioned four holes).

Regarding Claim 6:
Cade discloses that a suction device is connected to said at least one ventilation hole in order to extract dust particles on the capsule (Figures 5 and 6, paragraph 32: holes 27 are connected to a suction device that would suction anything on the groove 28).

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under Cade (US 2011/0247302) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment required combining Cade (US 2011/0247302) with Fulper (US 2011/008835) and Funaro (US 2008/0141621) which teach the matter added to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731